Case 1:18-cv-00684-JJM-LDA Document 12 Filed 03/10/20 Page 1 of 6 PageID #: 193




   UNITED STATES DISTRICT COURT
   FOR THE DISTRICT OF RHODE ISLAND

   MANNY CHUM

         VS                                                  18-cv-684

   GNMA II
   PACIFIC UNION FINANCIALASSOCIATION, LLC

                RESPONSE TO REQUEST FOR STATUS REPORT

         The Plaintiff responds to the Request for Status Report as follows:

         The Plaintiff received the Trial Modification, which was attached to

   the Request for a Status Report. This Trial Modification increased the

   payment by the Plaintiff from $1162.14 to $185.96. As a result, Plaintiff’s

   attorney was able to determine from the loan modification offer and the

   proposed payment that the Plaintiff had not been considered for all FHA

   home retention options. The trial modification offer indicates that contrary

   to Regulations of the Department of Housing and Urban Development that

   the Plaintiff was not reviewed for a Partial Claim and a modification with

   partial claim. These HUD Regulations (Mortgagee Letter 2016- 4),

   reviewed by the Plaintiff’s attorney are attached to this Response. There

   also was no Notice of the Right to Appeal this Loss Mitigation Decision.

   Thus Plaintiff sent Requests for Information concerning the calculations

   regarding the loss mitigation options to determine the charges to the



                                         1
Case 1:18-cv-00684-JJM-LDA Document 12 Filed 03/10/20 Page 2 of 6 PageID #: 194




   mortgage loan account. For example, despite the fact that this matter has not

   been extensively litigated, there are $7360.78 of disputed legal fees charged

   to the mortgage loan account, as indicated by the February 18, 2020

   statement, the last statement sent to the Plaintiff’s attorney. (“Exhibit 1”).

   The disputed legal fees and costs as of January 11, 2019 were $2484.99.

   Thus there has been an increase in disputed legal fees of $4875.79 since the

   payoff statement of January 11, 2019. (‘Exhibit 2”) Thus the Plaintiff sought

   to obtain the breakdown of the calculation of these charges, since the loan

   servicer cannot charge legal fees for processing a loan modification.

         The Defendant insisted at the status conference that all loan

   modification documents should be directed to its attorney to avoid

   confusion. The Plaintiff’s attorney at that conference indicated that to have

   all loss mitigation options considered that they had to be mailed to the

   Defendant’s designated address to qualify under the Real Estate Settlement

   and Procedures Act as a Request for Information. The designated address for

   Nationstar is indicated on its statements as PO Box 619098, Dallas, TX

   75261-0741. The caselaw is quite clear that a homeowner will not have the

   protection of RESPA if it mails any Requests for Information to any address

   other than the designated address. The notice provisions indicate that Wells

   Fargo has designated a specific address for service of Regulation X Notices



                                           2
Case 1:18-cv-00684-JJM-LDA Document 12 Filed 03/10/20 Page 3 of 6 PageID #: 195




   of Error and Requests for Information. Thus a reading of these regulations

   indicates that unless Wells Fargo designates your office as a designated

   recipient of such notices, that any service of Regulation X Requests for

   Information or Notices of Error, which were transmitted to you would not be

   considered Notices of Error or Requests for Information.

         The Court in Peters v Bank of America on March 18, 2015 held:

   Failure to send the [alleged] QWR to the designated address for the receipt
   and handling of QWRs does not trigger the servicer's duties under
   RESPA." Berneike, 708 F.3d at 1149 (internal quotation marks omitted).
   When an alleged QWR fails to meet the requirements of RESPA and its
   implementing regulation, it "amounts to nothing more than general
   correspondence between a borrower and servicer." Id[3] Because Peters did
   not use the address that SLS designated for QWRs, his letter does not trigger
   liability under RESPA for SLS. Instead, his letter constitutes "general
   correspondence between a borrower and a servicer." Berneike, 708 F.3d at
   1149.Good business principles may motivate SLS and similar loan servicers
   to respond to their customers' fee disputes or information requests, but
   RESPA's obligations do not apply to servicers unless a borrower follows the
   statutorily prescribed path for a QWR. An important step on that path is the
   use of the servicer's properly designated address for QWRs. Because SLS
   properly designated such an address in its Notice of Transfer and Peters
   failed to use it, the Court GRANTS SLS's motion for summary judgment.


         The Second Circuit in Roth v. Citimortgage, 756 F.3d 178(2d Cir,

   2014) made a similar holding:

   CitiMortgage's duties under RESPA are triggered if it receives a qualified
   written request ("QWR"), defined as correspondence that identifies a
   borrower's account and "includes a statement of the reasons for the belief of
   the borrower, to the extent applicable, that the account is in error or provides
   sufficient detail to the servicer regarding other information sought by the
   borrower." 12 U.S.C. § 2605(e)(1)(B)(ii). Roth alleges that the three letters


                                          3
Case 1:18-cv-00684-JJM-LDA Document 12 Filed 03/10/20 Page 4 of 6 PageID #: 196




   sent by her lawyer in April and June 2011 are QWRs, and that CitiMortgage
   is liable for failing to provide the requested information (in violation of §
   2605(e)(2)) and for providing information about overdue payments to credit
   agencies during the sixty-day period following receipt of the letters (in
   violation of § 2605(e)(3)). We conclude that the district court properly
   dismissed these claims on the basis that her lawyer's letters were not sent to
   CitiMortgage's designated QWR address, and the requests are thus not
   QWRs under RESPA.


         Thus since the Regulation and case law makes it clear that failure to

   send any correspondence designated as Notices of Error or Requests for

   Information to any address will render such communications as general

   correspondence, not subject to the provisions of RESPA. Since this

   designated address is not a law office, then any Requests for Information or

   Notices of Error must be sent to the designated address of Nationstar for

   them to be effective. Plaintiff however did mail copies of the Rewquests for

   Information and will send any other correspondence to Defendant’s attorney.

         The Plaintiff believes that a mistake was made in her loss mitigation

   review, resulting in an incorrect calculation. To review the matter, she must

   send Requests for Information to determine whether the servicer followed

   the HUD Guidelines, which she can address in Requests for Information and

   Notices of Error, a right under Federal Law. She should not be precluded

   from transmitting such notices in order to protect her rights to be properly

   reviewed for a loan modification, which considers all home retention options



                                          4
Case 1:18-cv-00684-JJM-LDA Document 12 Filed 03/10/20 Page 5 of 6 PageID #: 197




   and which does not include inappropriate charges and inaccurate arrearage

   balances.




                                               MANNY CHUM
                                               By her Attorney


   March 10, 2020                              /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com




                                        5
Case 1:18-cv-00684-JJM-LDA Document 12 Filed 03/10/20 Page 6 of 6 PageID #: 198




                                   Certificate of Service

   I hereby certify that I emailed a copy of this Response to Crystal Cooke on
   March 10, 2020.

   /s/ John B. Ennis




                                         6
